department of the treasury internal_revenue_service washington d c date chief_counsel number info release date conex-125674-06 ------------------------------ -------------------------------- ----------------------------------------- ------------------------------ dear ---- -------------- this responds to the letter dated date requesting our views on the tax treatment of insurance payments received by military servicemembers under the traumatic injury protection provision pincite u s c a 1980a which was enacted as part of the emergency supplemental appropriations act for defense the global war on terror and tsunami relief of p l the traumatic injury legislation created a program that provides an insurance benefit to certain servicemembers who incur traumatic injuries under the traumatic injury program military servicemembers covered under the servicemembers’ group_life_insurance sgli program receive automatic insurance if they suffer a traumatic injury sgli is a program of low cost group_life_insurance for military servicemembers on date congress expanded the scope of sgli by adding a traumatic injury protection rider tsgli to sgli that affords servicemembers insured through sgli who suffer certain specified traumatic injuries or their beneficiaries a payment of up to dollar_figure the starting point for determining the tax treatment of military benefits is the internal_revenue_code which is set forth in title_26 of the united_states_code prior to statutory provisions addressing the federal_income_tax treatment of military benefits were scattered throughout the united_states_code under several different titles including for example title in order to better enable taxpayers and the internal_revenue_service to understand and administer the tax rules congress enacted sec_134 of the internal_revenue_code to consolidate and set forth in one statutory provision the tax treatment of military benefits see house conference_report no p l p ii-548 under sec_134 of the internal_revenue_code the code qualified military benefits are excludable from gross_income generally a qualified_military_benefit is any allowance or in- kind benefit other than personal_use of a vehicle which is received by any member or former member of the uniformed_services of the united_states or any dependent of such member by reason of such member’s status or service as a member of such uniformed_services and was excludable from gross_income on date under any provision of law regulation or administrative practice which was in effect on such date benefits are excludable under sec_134 only to the extent of the amount authorized and excludable on date except that adjustments may be made pursuant to a provision of law or regulation in effect on date if the adjustments are determined by reference to fluctuations in cost price currency or other similar index thus any new benefit provided to military personnel or their beneficiaries that was not excludable from income prior to date cannot be excluded from income under sec_134 however congress specifically noted that sec_134 was not intended to limit benefits which are excludable under another section of the internal_revenue_code see house conference_report no p l p ii-548 because the tsgli benefit is not a benefit that was excludable from gross_income prior to date it cannot be excluded from income under code sec_134 however even if a benefit is not excludable as a qualified_military_benefit under sec_134 the benefit may be excludable under another section of the internal_revenue_code code sec_104 states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_1_104-1 of the income_tax regulations states that if an individual purchases a policy of accident_or_health_insurance out of his own funds amounts received thereunder for personal injuries or sickness are excludable from his gross_income under sec_104 conversely if an employer is either the sole contributor to such a fund or is the sole purchaser of a policy of accident_or_health_insurance for his employees on either a group or individual basis the exclusion provided under sec_104 does not apply to any amounts received by his employees through such fund or insurance sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer therefore we conclude that to the extent that servicemembers purchase tsgli out of their own funds amounts received thereunder for personal injuries or sickness are excludable from gross_income under sec_104 however benefits received by an employee under tsgli are includible in servicemembers’ gross_income under sec_105 of the code to the extent that they are attributable to contributions of his or her employer that were not includable in his or her gross_income or are paid_by the employer this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2006_1 sec_2 2006_1_irb_1 date if you have further questions please contact me or ----- ---------------------- id-------------- at ----- ------------- sincerely lynne camillo chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities
